Citation Nr: 0829888	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  03-34 397	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than October 14, 
2003 for the grant of service connection for right L5 lower 
extremity radiculopathy.

2.  Entitlement to an effective date earlier than October 14, 
2003 for the grant of service connection for left L5 lower 
extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from April 1981 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision, which granted 
service connection for right and left L5 lower extremity 
radiculopathy, effective from June 24, 2005.  Thereafter, a 
September 2006 rating decision assigned an earlier effective 
date of October 14, 2003.  The veteran has continued the 
appeal.

The Board remanded this case in June 2007 for the issuance of 
a statement of the case as to these issues pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), and a statement 
of the case was issued in April 2008.  Since the Board finds 
that the veteran's service representative filed a written 
statement in June 2008 that may be construed as a substantive 
appeal with respect to this matter, the Board finds that 
these issues are now ready for further appellate 
consideration.  The Board has recharacterized the claims on 
appeal to comport with the assignment of the earlier 
effective date by the September 2006 rating action.  


FINDINGS OF FACT

1.  The evidence of record supports an effective date of 
September 23, 2002, for the grant of service connection for 
right L5 lower extremity radiculopathy.  

2.  The evidence of record supports an effective date of 
September 23, 2002, for the grant of service connection for 
left L5 lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 23, 2002, 
for the grant of service connection for right L5 lower 
extremity radiculopathy have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an effective date of September 23, 2002, 
for the grant of service connection for left L5 lower 
extremity radiculopathy have been met.  38 U.S.C.A. § 5110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

This appeal arises from disagreement with the effective date 
assigned as a result of the grant of service connection for 
right and left L5 lower extremity radiculopathy following the 
initial grant of service connection for a lower back disorder 
in January 2002.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Goodwin v. Peake, No. 05-0876 (Fed. Cir. May 
19, 2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, service treatment records are also 
associated with the claims folder, as are post-service VA 
medical examination reports and VA and private treatment 
records.  The Board further notes that the veteran has been 
provided with the applicable law and regulations, and there 
is no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  The veteran has also not indicated 
any intention to provide additional evidence in support of 
his claim, and has not requested that VA assist him in 
obtaining any other evidence.

In light of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist with regard to the 
veteran's claims for earlier effective date.  



II.  Entitlement to an Earlier Effective Date

The RO assigned an effective date of October 14, 2003 for the 
grant of service connection for right and left L5 lower 
extremity radiculopathy on the basis that there was no 
evidence of this condition prior to October 14 2003.  

The veteran contends that the establishment of service 
connection for his right and left L5 lower extremity 
radiculopathy should be effective earlier than October 14, 
2003.  For the reasons which follow, the Board concludes that 
an effective date of September 23, 2002, is warranted.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400 (2007).  In cases involving 
a claim for an increased evaluation, the effective date may 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Quarles v. Derwinski, 
3 Vet. App. 129, 134-135 (1992).  When considering the 
appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one 
year prior to the application.  See Hazan v. Gober, 10 Vet. 
App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2007).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(b)(1), once a formal claim for 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability was not compensable in degree, receipt 
of outpatient, hospital examination, or admission to a VA or 
uniformed services hospital will be accepted as receipt of an 
informal claim for an increased evaluation based on the date 
of the outpatient treatment, hospital examination, or 
admission to a VA or uniformed services hospital. 

Review of the evidence of record reveals that the veteran 
filed a claim for entitlement to service connection for a low 
back disorder in May 2001.  By rating action dated in January 
2002, the RO granted entitlement to service connection for 
L2-L3, L3-L4 bulging discs and L4-L5 disc protrusion (claimed 
as lower back pain) and assigned a 20 percent disability 
rating.  In January 2003, the veteran expressed disagreement 
with the assigned disability rating and then perfected a 
substantive appeal.

In March 2006, the veteran was granted service connection for 
right and left L5 lower extremity radiculopathy, and assigned 
separate 10 percent ratings for these disabilities, initially 
effective from June 24, 2004, and then as a result of a 
September 2006 rating action, effective from October 14, 
2003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  
The assigned disability ratings were made effective as of 
October 14, 2003 electromyogram (EMG) and nerve conduction 
velocity (NCV) diagnoses of right and left L5 lower extremity 
radiculopathy.  

However, prior to October 14, 2003, VA examination in June 
2001 revealed some weakness in the right ankle and diminished 
pinprick and smooth sensation on the left S1 dermatome of the 
foot.  The examiner also noted absent ankle jerks.  In 
addition, a VA outpatient record from June 2003 reflects that 
the veteran complained of continued low back pain, and the 
assessment included degenerative joint disease (DJD), low 
back pain, and neuropathy.

While there was evidence of record that the veteran had some 
neurological deficits prior to October 14, 2003, the basis of 
assignment of the separate ratings for the veteran's lower 
extremity radiculopathy was under the provisions of 
Diagnostic Code 5293, which became effective September 23, 
2002, and the most recent provisions found under Diagnostic 
Code 5243.  Prior to the amendment of the regulations, 
Diagnostic Code 5293 did not provide for a separate 
disability rating for neurological manifestations associated 
with intervertebral disc syndrome.

Accordingly, as there was evidence of right and leg 
radiculopathy prior to October 14, 2003, the Board finds that 
the effective date for service connection for right and left 
leg radiculopathy should be the effective date of the 
enactment of the revised version of Diagnostic Code 5293, 
which would be September 23, 2002.  Whether the veteran is 
entitled to compensable ratings for these disorders between 
September 23, 2002 and October 14, 2003 (in view of the 
currently assigned ratings during this period for his low 
back disability), remains for the RO to determine based on 
the prohibition against pyramiding found in 38 C.F.R. § 4.14 
(2007).

The Board is bound by the regulations which established the 
current disability rating criteria, and since the law is 
dispositive, there is no legal merit for the grant of service 
connection for right and left L5 lower extremity 
radiculopathy pursuant to Diagnostic Code 5293 prior to 
September 23, 2002.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




	(CONTINUED ON NEXT PAGE)







ORDER

An effective date of September 23, 2002, for the 
establishment of service connection for right L5 lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing the award of monetary benefits.  

An effective date of September 23, 2002, for the 
establishment of service connection for left L5 lower 
extremity radiculopathy is granted, subject to the laws and 
regulations governing the award of monetary benefits.  




____________________________________________
Heather J. Harter
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


